Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-11 directed to an apparatus non-elected without traverse.  Accordingly, claims 10-11 have been cancelled.
Claims 1-3, 5, and 13-14 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 6-9 and 12, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 6-9 and 12 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 10-11, directed to Invention III requires all the limitations of an allowable product claim, and claims 10-11 have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement among groups I and II as set forth in the Office action mailed on June 14th, 2019, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1-3, 5-9 and 12-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art are von Montgelas et al (US 6,004,651 A), hereinafter ‘651, and Nakajima et al (US 2005/0126852 A1), hereinafter ‘852.
The ‘651 reference discloses a composite slab made of polypropylene (i.e., the entirety of the slab, including all layers, are made of polypropylene) comprising two outer coextruded films which are in top and bottom positions (‘651: Abstract; Fig. 7; col. 5, lines 11-22; col. 8, lines 39-43). Located in between the two flat outer films are two inner thermoformed blister films, each of the two inner thermoformed blister films being made from polypropylene and having a repeated, regular, and continuous pattern (‘651: Abstract; Fig. 7; col. 5, lines 11-22; col. 8, lines 39-43). The overall composite slab of the ‘651 reference is considered a honeycomb sandwich sheet, in that the pattern of the two inner thermoformed blister films is a honeycomb pattern, and the composite slab is made from multiple layers which are sandwiched together (‘651: Fig. 7).
However, Applicant’s amendment specifying that the two flat outer and at least two inner thermoformed films each consist of three coextruded layers is sufficient to distinguish over ‘651. Applicant’s arguments present a particular construal of the ‘651 reference, such that it only teaches 11 layers as opposed to the 12 required by the claim. Applicant is correct that this view of the ‘651 reference fails to meet the claim. For emphasis, the Examiner notes that other layer groupings (i.e., attempting to read layers 45 and 48 into the claim) still results in the failure of the ‘651 reference to anticipate or obviate the claimed invention. Furthermore, the ‘651 reference does not provide any particular teachings to add/remove layers, and in fact, taking the ‘651 reference as a whole, addition/removal of layers is taught away from by ‘651, as ‘651 relies on each and every layer present as is disclosed in order to achieve its inventive effects. Applicant’s further arguments with respect to the 
	The ‘852 reference was cited to teach a blister-to-blister configuration. ‘852 fails to remedy the above deficiencies noted in ‘651. Consideration of ‘852 in view of ‘651 leads to the conclusion that the teachings in ‘651 are lacking in motivation and specificity (i.e., there is no teaching in ‘852 to, for example, select three layers specifically for the blister films of ‘651).
	Claims 6-9 and 12 are directed to a method of forming the allowable product of claim 1. As claims 6-9 and 12, therefore, incorporate the allowable subject matter of claim 1, claims 6-9 and 12 are concurrently allowable. Claims 6-9 and 12 are rejoined and allowed.
	Claims 10-11 are directed to an apparatus, but since the subject matter of present claim 1 is not technically positively recited, claims 10-11 are not allowed, and are cancelled.
	In total, claims 1-3, 5-9, and 12-14 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.W./
Examiner, Art Unit 1783